UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1921


FLAUBERT MBONGO; CHARLOTTE J. DIKONGUE,

                       Plaintiffs – Appellants,

          v.

JP MORGAN CHASE BANK, N.A.,

                       Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.       Paul W. Grimm, District Judge.
(8:14-cv-01620-PWG)


Submitted:   January 15, 2015               Decided:   January 20, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Flaubert Mbongo, Charlotte J. Dikongue, Appellants Pro Se. Chad
King, John Sears Simcox, SIMCOX & BARCLAY, Annapolis, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Flaubert     Mbongo   and     Charlotte      Dikongue         appeal   the

district court’s order dismissing based on res judicata their

civil action related to a mortgage modification plan under the

federal Home Affordable Modification Program (HAMP).                         We have

reviewed the record and find no reversible error.                     Accordingly,

we   affirm     for   the   reasons     stated      by   the     district      court.

Mbongo v. JP Morgan Chase Bank, N.A., No. 8:14-cv-01620-PWG (D.

Md. Aug. 4, 2014).

            We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented        in   the     materials

before   this    court   and   argument     would    not   aid      the    decisional

process.



                                                                             AFFIRMED




                                        2